Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 142-163, 181, 190, 202-203, 207, 211, 214, 217, 250-257, 259-261, 263-265 are pending in the current application.
2.	This application is a DIV of 15/264,417 09/13/2016 PAT 10160761, which claims benefit of 62/218,493 09/14/2015 and claims benefit of 62/218,486 09/14/2015.
Response to Amendments and Arguments
3.	The rejection of claims 142-163, 181, 190, 202-203, 207, 211, 214, 217, 250-257, 259, 263 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.  Applicant’s arguments of September 15, 2021, see pages 12-13, have been fully considered and are persuasive.  
Conclusion
4.	Claims 142-163, 181, 190, 202-203, 207, 211, 214, 217, 250-257, 259-261, 263-265 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/            Primary Examiner, Art Unit 1625